 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANABEL KHACHI,                                Case No. 1:19-cv-00257-EPG

12                     Plaintiff,                  ORDER APPROVING JOINT STIPULATION
                                                   FOR EXTENSION OF TIME TO RESPOND TO
13          v.                                     PLAINTIFF’S OPENING BRIEF
14   ANDREW SAUL, Commissioner of Social
     Security                                      (ECF NO. 19)
15
                       Defendant.
16

17          The parties filed a stipulation in this matter on December 19, 2019, to extend the deadline

18   for Defendant to file a response to Plaintiff’s Motion for Summary Judgment from December 19,

19   2019 until January 31, 2020. (ECF No. 19.) The Court has reviewed the stipulation and finds

20   good cause to approve same. Therefore, IT IS ORDERED that Defendant’s response to Plaintiff’s

21   motion for summary judgment shall be due on or before January 31, 2020. All other deadlines in

22   the Court’s Scheduling Order (ECF No. 5) shall be extended accordingly.

23
     IT IS SO ORDERED.
24

25      Dated:    December 20, 2019                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
